sentence."     Rondell v. State, 109 Nev. 5, 7-8, 846 P.2d 278, 280 (1993)
                (quoting People v. Macke& 276 Cal. Rptr. 559, 563 (Ct. App. 1990)). Here,
                the brief statement by the challenged witness merely thanked the victim's
                grandmother and adoptive parents for the care they provided, did not
                specifically address the defendant or the crime, and did not make a
                sentencing recommendation. The district court also heard from the
                victim's adoptive parents, see NRS 176.015(3), (5)(d)(3), who both asked
                the district court to impose the maximum sentence after providing details
                about the victim's life after his severe brain injury and his extensive
                medical history preceding his death. The State, as well, argued for the
                maximum sentence and the district court imposed the maximum prison
                term of 96-240 months. 2 Bork fails to demonstrate that the challenged
                statement unduly influenced the district court, and we conclude that the
                district court did not commit plain error entitling her to a new sentencing
                hearing. See Dieudonne v. State, 127 Nev. , 245 P.3d 1202, 1204-
                05 (2011) (reviewing the failure to object to victim impact statements for
                plain error). 3
                               Second, Bork contends that the district court abused its
                discretion by imposing an excessive and disproportionate sentence


                       2 The
                          Division of Parole and Probation recommended a prison term of
                53-240 months.

                       3Additionally,according to documents provided by Bork on appeal,
                at the hearing on her motion for resentencing, the district court, who also
                presided over the codefendant's trial, stated that in sentencing Bork, it
                considered "everything that was presented to me in the course of this
                case," and that "[a] s far as that one speaker, quite frankly it would have
                been pretty nominal, the impact, given the breadth of information that
                was provided to me before sentencing."


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 constituting cruel and unusual punishment. We disagree. This court will
                 not disturb a district court's sentencing determination absent an abuse of
                 discretion. Parrish v. State, 116 Nev. 982, 989, 12 P.3d 953, 957 (2000).
                 Bork fails to demonstrate that the district court relied solely on
                 impalpable or highly suspect evidence or allege that the sentencing
                 statutes are unconstitutional.    See Chavez v. State, 125 Nev. 328, 347-48,
                 213 P.3d 476, 489-90 (2009). Bork's prison term of 96-240 months falls
                 within the parameters provided by the relevant statute,              see NRS
                 200.508(1)(a)(2), and the sentence imposed is not so unreasonably
                 disproportionate to the gravity of the offense as to shock the conscience,
                 see CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979); see
                 also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                 opinion). We conclude that the district court did not abuse its discretion at
                 sentencing.
                               Third, Bork contends that the district court violated her right
                 to due process and a fair tribunal by using "publicity about this case for
                 campaign purposes." Bork takes issue with the district court judge
                 posting a link on her Facebook page to an article about the sentencing
                 hearing after the sentenced was imposed. Bork claims that the district
                 court abused its discretion by denying her motion for resentencing and
                 that she is entitled to a new sentencing hearing before a different district
                 court judge. We disagree.
                               Initially, we note that no statute or court rule provides for an
                 appeal from an order denying a motion for resentencing, and a challenge
                 to the denial of the motion is not properly raised in this direct appeal. See
                 Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990)
                 (explaining that the right to appeal is statutory; where no statute or court

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                rule provides for an appeal, no right to appeal exists). Bork never moved
                to disqualify the district court judge, see Towbin Dodge, LLC v. Eighth
                Judicial Dist. Court, 121 Nev. 251, 260, 112 P.3d 1063, 1069 (2005) ("[I]f
                new grounds for a judge's disqualification are discovered after the time
                limits in NRS 1.235(1) have passed, then a party may file a motion to
                disqualify based on [NCJC Canon 2, Rule 2.11]."), and a challenge to the
                district court's impartiality is not properly raised in this appeal.
                Additionally, we are not persuaded that the posting of a link to an article
                about Bork's sentencing hearing on the district court judge's Facebook
                page, after the sentence was imposed, indicates bias or impropriety.    See
                Sonner v. State, 112 Nev. 1328, 1335, 930 P.2d 707, 712 (1996) (holding
                that a bare allegation of bias is insufficient to rebut the presumption of
                impartiality). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                    —rPu
                                                       to
                                                   Parraguirr
                                                                                  J.



                                                                                  J.
                                                   Do     s



                CHERRY, J., dissenting:
                            I respectfully dissent from the panel's decision to affirm the
                judgment of conviction.
                            The Division of Parole and Probation recommended a prison
                term of 53-240 months. Nevertheless, the district court imposed a prison
                term of 96-240 months, nearly doubling the minimum prison time Bork

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                    would be required to serve. In my opinion, this significant upward
                    departure from the minimum recommended prison term indicates that the
                    district court was unduly influenced by the unnoticed witness who spoke
                    in the voice of the victim at the sentencing hearing, and demonstrates
                    prejudice affecting Bork's substantial rights.
                                For this reason, I would order full briefing, see NRAP 3C(k);
                    NRAP 28; NRAP 32, and schedule oral argument.




                                                                                     J.
                                                         Cherry


                    cc: Hon. Stefany Miley, District Judge
                         Special Public Defender
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    4WP.